Exhibit 10.9

SCHEDULE OF DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENTS

SUBSTANTIALLY IDENTICAL TO FORM OF DIRECTOR AND OFFICER

INDEMNIFICATION AGREEMENT FILED AS EXHIBIT TO ANNUAL REPORT

In accordance with Instruction 2 to Item 601 of Regulation S-K, the Registrant
has omitted filing the following Director and Officer Indemnification Agreements
by and between Cactus, Inc. and the parties named below because they
are substantially identical in all material respects to the form of Director and
Officer Indemnification Agreement filed as Exhibit 10.8  to Cactus, Inc.’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2019:

1.   Indemnification Agreement with Scott Bender, dated as of February 12, 2018

2.   Indemnification Agreement with Joel Bender, dated as of February 12, 2018

3.   Indemnification Agreement with Bruce Rothstein, dated as of February 12, 2018

4.   Indemnification Agreement with Brian Small, dated as of February 12, 2018

5.   Indemnification Agreement with Steven Bender dated as of February 12, 2018

6.   Indemnification Agreement with Stephen Tadlock, dated as of February 12, 2018

7.   Indemnification Agreement with John (Andy) O’Donnell, dated as of February 12, 2018

8.   Indemnification Agreement with Michael McGovern, dated as of February 12, 2018

9.   Indemnification Agreement with Alan Semple, dated as of February 12, 2018

10. Indemnification Agreement with Gary Rosenthal, dated as of February 12, 2018

11. Indemnification Agreement with David Isaac, dated as of September 24, 2018

12. Indemnification Agreement with Donna Anderson, dated as of December 9, 2019

13. Indemnification Agreement with Melissa Law, dated as of January 30, 2020

1

